COMMON UNIT PURCHASE AGREEMENT among REGENCY ENERGY PARTNERS LP and THE PURCHASERS PARTY HERETO Table of Contents ARTICLE I DEFINITIONS 1 Section 1.01 Definitions 1 Section 1.02 Accounting Procedures and Interpretation 5 ARTICLE II AGREEMENT TO SELL AND PURCHASE 5 Section 2.01 Sale and Purchase 5 Section 2.02 Closing 5 Section 2.03 Conditions to Closing. 5 Section 2.04 Regency Deliveries 6 Section 2.05 Purchasers’ Deliveries 7 Section 2.06 Independent Nature of Purchasers’ Obligations and Rights 7 ARTICLE III REPRESENTATIONS AND WARRANTIES AND COVENANTSRELATED TO REGENCY 8 Section 3.01 Partnership Existence 8 Section 3.02 Capitalization and Valid Issuance of Purchased Units 8 Section 3.03 Registration Statement and Prospectus. 10 Section 3.04 Regency SEC Documents 10 Section 3.05 No Material Adverse Change 11 Section 3.06 Litigation 11 Section 3.07 No Conflicts; Compliance with Laws 11 Section 3.08 Authority, Enforceability 12 Section 3.09 Approvals 12 Section 3.10 MLP Status 12 Section 3.11 Investment Company Status 12 Section 3.12 Certain Fees 12 Section 3.13 No Side Agreements 12 Section 3.14 Insurance 13 Section 3.15 Internal Accounting Controls 13 Section 3.16 Listing and Maintenance Requirements 13 Section 3.17 Subsequent Offerings 13 Section 3.18 Confidential Information 13 Section 3.19 Further Agreements of Regency 13 ARTICLE IV REPRESENTATIONS AND WARRANTIES AND COVENANTSOF THE PURCHASERS 14 Section 4.01 Existence 14 Section 4.02 Authorization, Enforceability 14 Section 4.03 No Breach 14 Section 4.04 Certain Fees 14 Section 4.05 No Side Agreements 14 Section 4.06 Lock-Up Agreement 15 Section 4.07 Short Selling 15 Section 4.08 Regency Information 15 ARTICLE V INDEMNIFICATION, COSTS AND EXPENSES 15 Section 5.01 Indemnification by Regency 15 Section 5.02 Indemnification by the Purchasers 16 Section 5.03 Indemnification Procedure 16 ARTICLE VI MISCELLANEOUS 17 Section 6.01 Interpretation and Survival of Provisions 17 Section 6.02 Survival of Provisions 17 Section 6.03 No Waiver; Modifications in Writing 17 Section 6.04 Binding Effect; Assignment 18 Section 6.05 Non-Disclosure 18 Section 6.06 Communications 18 Section 6.07 Entire Agreement 21 Section 6.08 Governing Law 21 Section 6.09 Waiver of Jury Trial 21 Section 6.10 Execution in Counterparts 21 COMMON UNIT PURCHASE AGREEMENT This COMMON UNIT PURCHASE AGREEMENT, dated as of July 25, 2008 (this “Agreement”), is by and between REGENCY ENERGY PARTNERS LP, a Delaware limited partnership (“Regency”), and each of the purchasers set forth in ScheduleA hereto (the “Purchasers”). WHEREAS, Regency has filed with the Commission (as defined below), pursuant to the Securities Act (as defined below) and the rules and regulations adopted by the Commission thereunder, the Registration Statement (as defined below) relating to the offer and sale from time to time of up to $691,322,449 aggregate initial offering price of common units representing limited partner interests in Regency (“Common Units”) and certain other Regency securities, and such Registration Statement has become effective; and WHEREAS, Regency desires to sell to each of the Purchasers, and each of the Purchasers desires, severally and not jointly, to purchase from Regency, certain of those Common Units, in accordance with the provisions of this Agreement. NOW THEREFORE, in consideration of the mutual covenants and agreements set forth herein and for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereby agree as follows: ARTICLE I DEFINITIONS Section 1.01Definitions. As used in this Agreement, and unless the context requires a different meaning, the following terms have the meanings indicated: “Affiliate” means, with respect to a specified Person, any other Person, directly or indirectly controlling, controlled by or under direct or indirect common control with such specified Person.For purposes of this definition, “control” (including, with correlative meanings, “controlling,” “controlled by,” and “under common control with”) means the power to direct or cause the direction of the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise. “Allocated Purchase Price” means with respect to each Purchaser, the dollar amount set forth opposite such Purchaser’s name under the heading “Allocated Purchase Price” on ScheduleA hereto; provided that if the Closing occurs after the record date of the distribution to Regency unitholders with respect to the quarter ended June 30, 2008, each Purchaser’s Allocated Purchase Price will be reduced by an amount per
